Citation Nr: 1000731	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1952 to 
October 1972.  The Veteran died in February 1996.  The 
Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination in March l 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In August 2009, the Appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

Regardless of the RO's determination, the Board must 
determine whether new and material evidence has been 
presented to reopen a previously denied claim, before 
reaching the merits of the claim.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).

The reopened claim of service connection for the cause of the 
Veteran's death is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a decision in March 1996, the RO determined that the 
Veteran's death was not service-connected; after the 
Appellant was notified of the ruling and of her appellate 
rights, she did not file a substantive appeal after the 
issuance of the statement of the case, in order to perfect 
the appeal. 

2.  The evidence presented since the decision by the RO in 
March 1996 relates to an unestablished fact necessary to 
substantiate the claim of service connection for the cause of 
the Veteran's death, and the claim is reopened. 


CONCLUSIONS OF LAW

1.  The decision by the RO in March 1996, ruling that the 
Veteran's death was not service-connected, became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104 (1996).  

2.  The additional evidence presented since the decision by 
the RO in March 1996 is new and material and the claim of 
service connection is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2005, in March 2006, in May 2006, 
and in March 2009.  The Appellant was notified that new and 
material was needed to reopen the claim of service connection 
for the cause of the Veteran's death, that is, evidence not 
previously considered and that pertained to the reason the 
claim was previously denied, that is, the lack of evidence 
that the fatal cancer was due to exposure to Agent Orange.

The VCAA notice included the type of evidence needed to 
substantiate the underlying claim of service connection for 
the cause of death, essentially for a condition not yet 
service connected, including due to exposure to Agent Orange, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service and evidence of a 
relationship between the fatal disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The Appellant was notified that the Veteran was 
service-connected for chronic pulmonary obstructive disease 
at the time of his death and evidence that the disability was 
the primary or contributory cause of death was needed to 
substantiate the claim. 

The Appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency such as private medical records, or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  The notice included the general provisions for the 
effective date of a claim and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the documents that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (to the extent there was pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (elements 
of a new and material evidence claim); and of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (information on the 
disability for which the Veteran was service-connected at the 
time of his death, an explanation of the evidence to 
substantiate the claim based on a previously 
service-connected condition and to substantiate the claim 
based on a condition not yet service connected). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in April 2009.  Mayfield v. Nicholson, 499 F. 3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the claim is reopened, the Board is 
remanding the claim under the duty to assist for further 
development. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Procedural and Factual Background

On March 22, 1996, the RO notified the Appellant of the 
granted of burial benefits based on the nonservice-connected 
cause of the Veteran's death and notified the Appellant of 
her right to appeal.  In correspondence in April 1996, the 
Appellant disagreed with the ruling that the Veteran's death 
was not service connected.  



In a rating decision in April 1996, the RO formally addressed 
the claim of service connection for the cause of the 
Veteran's death and denied the claim on grounds that the 
fatal cancer was not due to the Veteran's exposure to Agent 
Orange.  The RO furnished the Appellant a statement of the 
case in April 1996 and explained that to complete her appeal 
she must file a substantive appeal, VA Form 9, within one 
year.  An appeal to the Board consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200. 

A substantive appeal must be filed within 60 days from the 
date of the mailing of the statement of the case to the 
Appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302. 

There was no further correspondence with reference to the 
appeal from the Appellant until August 1997 and then again in 
March 1998, both dates are beyond either the 60 day period 
from the date of the mailing of the statement of the case in 
April 1996, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
in March 1996 (March 22, 1996, to March 22, 1997).  As the 
appeal was not perfected, by operation of law, the decision 
by RO became final based on the evidence then of record.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

Evidence Previously Considered

The evidence considered at the time of the determination by 
the RO in March 1996 is summarized below.

The Veteran and the Appellant were married in September 1955. 

The service records show that the Veteran served in Vietnam 
from September 1967 to October 1968.  Beginning in 1966 the 
Veteran developed episodes of a chronic productive cough with 
shortness of breath and hemoptysis.  The service treatment 
records contain no complaint, finding, history, treatment, or 
diagnosis of any abnormality of the oropharynx, including the 
soft palate and the tonsilar fossa. 

After service, private medical records show that in September 
1987 the Veteran presented with a three month history of pain 
of the soft palate.  The pertinent finding was a lesion in 
the soft palate involving the tonsilar fossa.  No lesion was 
found in the bronchus.  A biopsy revealed squamous cell 
carcinoma of the soft palate and the tonsilar fossa.  The 
initial treatment consisted of radiation therapy.  In August 
1988, another lesion was found on the soft palate, which was 
excised by laser.  A laryngoscope was normal.  In December 
1988, a 60 pack-year history of smoking was noted. 

On VA examination in December 1994, the VA examiner noted 
that the Veteran had two tours of duty in Vietnam.  The 
diagnoses were carcinoma of the oropharynx and chronic 
obstructive pulmonary disease with a history of 
bronchiectasis, bronchitis, and emphysema. 

In a rating decision in February 1995, the RO granted service 
connection for chronic obstructive pulmonary disease with a 
history of bronchiectasis, bronchitis, and emphysema and 
assigned a 10 percent rating. 

Private medical records show that in February 1995 a biopsy 
of the right piriform sinus lesion, involving the pharyngeal 
wall, was consistent with squamous cell carcinoma.  Because 
of the cancer, the Veteran had a total laryngopharyngectomy 
and a right and left neck dissection.  The postoperative 
diagnosis was squamous cell carcinoma of the right piriform 
sinus. 



In June 1995, W.F.McG., MD, a surgical oncologist and 
Professor of Otolaryngology, who performed the surgeries in 
1988 and in 1995, reported that a bone scan showed a 
metastatic lesion in the rib cage and recurrence of cancer in 
the neck. 

A copy of the death certificate shows that the Veteran died 
in February 1996. The immediate cause of death was metastatic 
head and neck cancer and liver metastasis. 

Application to Reopen

An unappealed decision by RO becomes final based on the 
evidence then of record. 38 U.S.C.A. § 7105(c).  New and 
material evidence is required to reopen a previously denied 
claim.  38 U.S.C.A. § 5108.

The current application to reopen was received at the RO in 
August 2005. 

As the application to reopen the claim was received after 
August 2001, the current regulatory definition of new and 
material evidence applies.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Additional Evidence and Analysis 

The additional evidence consists of private medical records, 
statements of W.F.McG., MD, and the Appellant's testimony. 

The private medical records show that in January 1995 there 
was a right neck mass with a laryngeal lesion.  In February 
1995 biopsies showed squamous cell carcinoma of pharynx, 
larynx and the laryngopharynx (hypopharynx).

In statements in January 1995 and in February 1995, W.F.McG., 
MD, reported that the Veteran had developed a jugular mass 
and he suspected that the primary site of the tumor was in 
the pharyngeal area.  The physician stated that the cancer of 
the  pharynx and the right piriform sinus was involving the 
larynx and he recommended a laryngopharyngectomy. 

Private records show that in March 1995 history include 
advanced squamous cell carcinoma of the head and neck, 
originally treated with radiation.  There was a 41-pack year 
history of smoking.  In May 1995, history included two 
advanced head and neck primary cancers.  In June and August 
1995, history included recurrence of neck cancer and the 
diagnosis was recurrent squamous cell carcinoma of the head 
and neck.  Also in August 1995, the impression was a history 
of recurrent squamous cell carcinoma of the soft palate in 
1987 and recent recurrence in 1995.  In September and October 
1995, the diagnosis was recurrence of squamous cell carcinoma 
with metastases. 

In a statement in April 1996, W.F.McG., MD, having reviewed 
articles, regarding Agent Orange and the association with 
respiratory cancer, stated that since the cancer was centered 
in the hyopharynx it was not a respiratory cancer and he was 
unaware of any study that would show a direct correlation 
between the Veteran's cancer and Agent Orange, but he 
personally thought that there was a correlation. 


For the purpose of establishing whether new and material 
evidence has been presented, the Board finds that the 
statement of W.F.McG., MD, expressing his opinion that there 
was a correlation between the Veteran's cancer and Agent 
Orange, relates to an unsetablsihed fact necessary to 
substantiate the claim, that is, an association between the 
fatal cancer and exposure to Agent Orange, the lack of such 
evidence was the basis for the previous denial of the claim, 
and the claim is reopened. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for the cause of the Veteran's death is 
reopened, and to this extent only the appeal is granted.


REMAND 

Before deciding the claim of service connection for the cause 
of the Veteran's death on the merits and as the evidence of 
record is insufficient to decide the claim, further 
evidentiary development is needed under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file 
reviewed by a VA oncologist to determine 
whether the squamous cell carcinoma of 
the right piriform sinus and the pharynx, 
involving the larynx, in February 1995, 
represented either: 

a).  The recurrence of the primary site 
of the cancer in the soft palate and the 
tonsilar fossa, first documented by 
biopsy in 1987; or  

b).  The squamous cell carcinoma of the 
right piriform sinus and the pharynx, 
involving the larynx, in 1995 was a new 
primary site of the cancer. 

If the squamous cell carcinoma of 
the right piriform sinus and the 
pharynx, involving the larynx, was a 
new primary site of the cancer, the 
VA examiner is asked to comment on 
the clinical significance of the 
Veteran's extensive history of 
cigarette smoking as the cause of 
squamous carcinoma of the larynx as 
opposed to exposure to Agent Orange, 
considering medical principles and 
the medical literature, including 
data from the National Academy of 
Sciences [72 Fed. Reg. 32395-32407 
(2007), which is attached].

2. After the development requested is 
completed, adjudicate the claim.  If the 
ecision remains adverse to the Appellant, 
then provide her and her representative a 
supplemental statement of the case and 
return the case to the Board.






The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


